DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. (US Patent 4589584) in view of Yang (US PG. Pub. 2008/0136021).

Regarding claim 11 – Christiansen teaches an electronic device (figs. 1-4), comprising: first (10 [column 1 & 3 lines 16 & 10] Christiansen states, “Flexible, flat ribbon cables…flat ribbon cable 10 positioned for joining to a similar ribbon cable 12”) and second (12) flexible substrates, each substrate comprising: a flexible base (11 & 13 [column 3 line 33] Christiansen states, “substrates 11, 13 are made of a film material…polyethylene terephthalate material”); a conductive wiring (26) formed on the flexible base (11 & 13) and comprising a conductive organic compound ([column 3 line 32-33] Christiansen states, “conductors 26 which are made of a polyester binder material and silver particles”); wherein a first part of the conductive wiring (upper conductive wiring 26) of the first flexible substrate (10) is in direct contact and united with a first part of the conductive wiring (lower conductive wiring 26) of the second flexible substrate (12) to form a first connection part (area joining the conductive wirings of the first and second flexible substrates) so that the first flexible substrate (10) and the second flexible substrate (12) are electrically and mechanically connected to each other via the first connection part ([claim 1] Christiansen states, “fusing said conductors”), and the first connection part (area joining the conductive wirings of the first and second flexible substrates) has flexibility ([column 3 lines 38-45] Christiansen states, “DuPont markets its conductive inks under the designation of polymeric thick film materials for circuitry and several formulations are available within the conductor 5000 series”; the conductor 5000 is known to be flexible and will form a flexible first connection part, see attached NPL datasheet) in a state of connecting the first flexible substrate (10) and the second flexible substrate (12).
Christiansen fails to explicitly teach an electronic element connected to the conductive wiring.
	Yang teaches an electronic device (fig. 1i [title] Yang states, “method of manufacturing hybrid structure of multi-layer substrates”) having first (300 [paragraph 0084] Yang states, “all of the first multi-layer substrate 300, the second multi-layer substrate 400 and the third substrate can be flexible substrates”) and second (400) flexible substrates and a first conductive wiring (12 & 27 [paragraph 0085 & 0086] Yang states, “metal layers 12…metal layer 27”) wherein an electronic element (100 & 200 [paragraph 0082 & 0087] Yang states, “first chip device 100…second chip device 200”) is connected to the conductive wiring (claimed structure shown in figure 1i).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having first and second flexible substrates with conductive wirings thereon and bonded to each other as taught by Christiansen with the inclusion of electronic elements being connected to the conductive wirings as taught by Yang because Yang states, “development of a method of manufacturing a hybrid structure of the multi-layer substrates and the hybrid structure thereof to connect different kinds of chip devices directly without a shared package substrate, which will reduce the package volume of the entire system, hence increases the package integration and provides a flexible package. Accordingly, microminiaturization of the entire system can be achieved.” [paragraph 0004].

Regarding claim 14 – Christiansen in view of Yang teach the electronic device according to claim 11, wherein the conductive wirings (Christiansen; fig. 1-4, 26) of the first (10) and the second (12) substrates comprise a composite material in which conductive particles are dispersed in a polymeric binder ([column 3 line 32-33] Christiansen states, “conductors 26 which are made of a polyester binder material and silver particles”).

Regarding claim 16 – Christiansen in view of Yang teach the electronic device according to claim 11, having a first connection part (Christiansen; fig. 1, area joining the conductive wirings of the first and second flexible substrates).
 	Christiansen in view of Yang fail to teach wherein the first connection part is formed by application of heat at a temperature lower than a glass transition temperature of the conductive organic compound of the conductive wiring.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “first connection part” of an electronic device, does not depend on its method of production, i.e. “is formed by application of heat at a temperature lower than a glass transition temperature of the conductive organic compound of the conductive wiring”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

 	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 11 above, and further in view of Takahashi (JP2003-141478).

Regarding claim 12 – Christiansen in view of Yang teach the electronic device according to claim 11 and having conductive wirings (Christiansen; fig. 1, 26) of the first (11) and second (13) substrates, but fail to teach wherein a conductive wirings comprise a conductive polymer material having conductivity itself.
 	Takahashi teaches a substrate (fig. 1, 1) having a conductive wiring (4 [paragraph 0013] Takahashi states, “conductive pattern 4”) wherein the conductive wiring (4) comprises a conductive polymer material ([paragraph 0016] Takahashi states, “The conductive polymer used in the present invention is a conductive conjugated polymer, and specifically, for example, a polycetylene, a polyphenylene, a polypyrrole, a polythiophene”) having conductivity itself ([paragraph 0016] Takahashi states, “The conductive polymer used in the present invention is a conductive conjugated polymer”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a conductive wirings of the first and second substrate made of a conductive polymer as taught by Christiansen in view of Yang with the polymer itself being conductive as taught by Takahashi because Takahashi states regarding this particular material, “These conductive conjugated polymers are flexible and have a high degree of freedom in shape, and do not lose electrical due to bending or the like” [paragraph 0011].

Regarding claim 13 – Christiansen in view of Yang and Takahashi teach the electronic device according to claim 12, wherein the conductive wirings (Christiansen; fig. 1, 26) of the first and the second substrates (11 & 13) comprise, as a main component, any one of polythiophene (Takahashi; fig. 1, conductive wiring 4 [paragraph 0016] Takahashi states, “The conductive polymer used in the present invention is a conductive conjugated polymer, and specifically, for example, a poly cetylene, a polyphenylene, a polypyrrole, a polythiophene”), polyaniline, polypyrrole and polyacetylene, or a derivative of any one of these.

 	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 11 above, and further in view of Chang et al. (US PG. Pub. 2019/0305048).

Regarding claim 15 – Christiansen in view of Yang teach the electronic device according to claim 11, and each of the first (Christiansen; fig. 3, 10) and second (12) flexible substrate as a whole has flexibility ([column 2 lines 5-7] Christiansen states, “Flexible, flat ribbon cables are typically manufactured from a flexible polyethylene terephthalate substrate or similar flexible material”).
 	Christiansen in view of Yang do not teach wherein the electronic element comprises an organic material and a flexible substrate as a whole including the electronic element has flexibility.
 	Chang teaches an electronic device (fig. 2A-2B [title] Chang states, “a method of fabricating an electrical circuit assembly on flexible substrate”) having an electronic element (fig. 2A, “Printed Transistor A”), and a flexible substrate (22 [paragraph 0115] Chang states, “flexible substrate 22”); wherein the electronic element (“Printed Transistor A”) comprises an organic material ([paragraph 0114] Chang states, “a first organic thin-film transistor (OTFT) 21”), and the flexible substrate (22) as a whole including the electronic element has flexibility (flexibility shown in figure 2A-2B).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second flexible substrate with a flexible connection part as taught by Christiansen in view of Yang with the electronic element comprises of an organic material and in combination with the flexible substrate having flexibility as a whole as taught by Chang because Chang states about this structure, “able to self-compensate for the effect of any bending on its electrical performance. More specifically, it will be understood that bending resulting in compression (i.e. concave or inward bending) of one of the first or second portions will in turn result in extension (i.e. convex or outward bending) of the other of the first or second portions thereby providing an equal and opposite electrical effect such that the bending effects on each of the first and second portions will effectively cancel each other out resulting in little or no residual bending effect” [paragraph 0017]. 

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 

Applicant argues regarding the rejection to claim 11, “Christiansen discloses the conductive inks 5000 series of DuPont as specific examples of the conductive inks…Applicant respectfully submits that the connection part connecting two flexible wirings, which is formed by one fusing and then solidifying the conductive wiring, cannot maintain its flexibility as an ink as described in Christiansen…Such a conductive ink that has once fused and then solidified, particularly a conductive ink containing solid sliver particles in a polyester adhesive that has once fused and then solidified, would no longer have flexibility, let alone have flexibility in a state of connecting the first flexible substrate and the second flexible substrate” [REMARKS page 5].
Examiner disagrees. The datasheet for DUPONT 5000 (attached as NPL) states, “A screen printable sliver ink used to fabricate conductive traces on flexible substrates…This ink will adhere to both print treated and non-print treated substrates while providing high conductivity, excellent flexibility”. Given that the datasheet specifically states it has “excellent flexibility” it is reasonable to expect it to maintain this characteristic. Examiner further points to Cordero et al. (US Patent 6434410) that states “A conductive trace 13 is printed on the underside of the flexible substrate 14 with Ag conductive ink such as Dupont 5000 screen printable ink, producing a flexible circuit 15” [column 3 lines 30-33]. The flexible circuit 15 being comprised of Dupont 5000 printable ink indicates the flexibility of the Dupont 5000 pintable ink. Therefore the flexible connection part will have flexibility after connecting the first and second flexible substrates, Christiansen meets this claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cordero et al. (US Patent 6434410) discloses an electrode using DuPont 5000.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847